Eminent domain; taking; materialmen’s liens — destruction of. Petition dismissed. Opinion 144 Ct. Cl. 441.
Plaintiffs’ petition for writ of certiorari was granted by the Supreme Court October 12, 1959 (361 TJ.S. 812). On June 27, 1960, the judgment of the Court of Claims was reversed and the cause remanded to the court for further proceedings (364 TJ.S. 40). On mandate of the Supreme Court, the following order was entered:
This case comes before the court on remand from the Supreme Court, filed August 9,1960, wherein that Court ordered the reversal of the judgment of dismissal entered in this court with further proceedings to be had in this court to determine the value of the property taken in accordance with that Court’s opinion of June 27, 1960, Cecil W. Armstrong, et al. v. United States, No. 270, October Term, 1959.
It is ORDERED this day that the judgment of dismissal entered in this case on January 14,1959, be and the same is vacated and withdrawn, and
It is further ordered that this case be and the same is to be placed on the general docket for further proceedings in conformity with the above opinion by the Supreme Court.
Bt the Court.
Don N. Laramore, Acting Chief Judge.
Dated: Sept. 7,1960.